Citation Nr: 0206632	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  96-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a skin disorder, to 
include scar formation, claimed as secondary to mustard gas 
exposure.

(The issue of entitlement to an evaluation in excess of 10 
percent for chronic obstructive pulmonary disease (COPD), 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and May 1996 rating decisions of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 1996 rating decision, 
service connection was denied for a skin disorder, to include 
scar formation, claimed as secondary to mustard gas exposure.  
In the May 1996 rating decision, service connection was 
granted for COPD and a 10 percent disability rating was 
assigned, both effective March 3, 1995.

In December 1999, the Board found that the skin disorder 
claim was well grounded, and remanded both claims for further 
development.

The Board is undertaking additional development on the issue 
of an evaluation in excess of 10 percent for COPD, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran and his representative were notified of the 
information and evidence needed to substantiate this claim.  
The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of this appeal, and 
the veteran was afforded medical examinations that addressed 
the disability at issue.  

2.  The medical evidence shows that the veteran had an 
appendectomy scar when discharged from service and that any 
post-service scars have been attributed to seborrheic 
dermatitis.  

3.  The probative evidence reflects that the veteran's 
various skin disorders, including basal cell epithelioma, 
were first shown by medical evidence decades after service, 
are not of service origin, and are not otherwise related to 
active service, including exposure to mustard gas.  

 
CONCLUSION OF LAW

A skin disorder, to include scar formation and skin cancer, 
claimed as secondary to mustard gas exposure, was not 
incurred in or aggravated by service, and any scars or basal 
cell epithelioma (skin cancer) may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303,3.307, 3.309, 3.316 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence reflects that the veteran was assigned to a 
chemical company during service and statements from the 
veteran and other former service members indicate that their 
duties included handling, destroying and dumping chemical 
warfare bombs, including ones containing mustard gas, while 
in stationed in India.  The only available service medical 
record is the veteran's March 1946 separation examination 
report, which reflects that he had a well-healed appendectomy 
scar, which was incurred in military service.  Nothing is 
listed on the form in terms of significant or interval 
history, or defects or diagnoses.  A report from the U.S. 
Army Office of the Surgeon General reflects that the veteran 
was hospitalized in September 1944 for appendicitis.  In 
addition, daily sick reports for the veteran's organization 
reflect that he reported for sick call several days in 
October 1945, that he was hospitalized for the latter half of 
November 1945, and that he reported for sick call for several 
days in early December 1945.

Private medical records reflect that in February 1984, the 
veteran reported that he had had a lesion on the left cheek 
for the past two years.  Physical examination revealed a 5-
millimeter (mm), glossy nodule.  A biopsy revealed basal cell 
epithelioma.  Sometime in 1984, following the February 1984 
biopsy, it was noted that there was a new area of erythema 
anterior to the previous operation site, which would be 
followed.  Also, it was reported that he had erythematous 
scaling and pruritus of the neck following using musk after 
shaving and that he had some problems with deodorants.  The 
assessment was contact dermatitis.  Apparently around June 
1984, it was noted that the left cheek area was clear and 
that there was no evidence of recurrence.  In December 1984, 
that same area was still clear.  There was seborrheic flaring 
on the chest and nasolabial folds.  Sometime in 1987, the 
veteran had a scaly area on the left cheek.  The assessment 
was seborrheic keratosis.  Also, an area on the right forearm 
was evaluated, but the treatment record reflects no 
diagnosis.  

The veteran continued to receive private medical treatment in 
1991 and 1993 for skin problems.  In June 1991, he had a 
scaly area above the right eyebrow, which was determined to 
be actinic keratosis.  A cyst on the left temple was incised 
and drained, and seborrheic keratosis on the back was 
evaluated.  In July 1991, a cyst on the left axilla was 
incised and drained.  It was noted that there were two 
lesions on the right cheek, which were growing larger.  The 
initial assessment was seborrheic keratosis versus basal cell 
epithelioma.  Biopsies revealed that one lesion was a 
seborrheic keratosis while the other was a benign intradermal 
nevus.  In December 1993, lesions on the veteran's back were 
examined and it was determined that there was no need for 
removal.  It was also noted that there were nevi on his face 
but no need for removal.  Glossy, black lesions on the chest 
were present, and the initial assessment was seborrheic 
keratosis versus basil cell epithelioma.  A biopsy revealed 
seborrheic keratosis.  

The veteran underwent a private medical examination in April 
1995.  He reported his history of in-service mustard gas 
exposures.  He noted that he was hospitalized for fourteen 
days after his second exposure, had restricted work for weeks 
and seemed for the most part to have gotten well, except for 
slight skin tenderness.  Physical examination of the skin and 
genital area revealed no abnormalities, and a skin disorder 
was not diagnosed.

The veteran underwent a VA pulmonary examination in August 
1995.  He reported that during his first exposure to mustard 
gas, his neck, face, crotch, arms and lungs were exposed to 
the fumes.  He said that when he was exposed again, his skin 
felt as if he were suffering from a bad sunburn and it 
blistered and peeled.  He stated that he had scars on his 
arms and legs and was hospitalized for two weeks.  He noted 
that since the early 1960s, he had had lesions on his nose, 
face, center of the chest, back of the neck, and axillae, 
which were manifested by stinging and macular, erythematous 
areas.  He indicated that the lesions lasted for about two 
weeks at time, but that he had had one lesion almost all of 
the time.  He said that his lesions had been getting worse 
over time but with no dysfunction except for burning 
irritation.  He reported that he used Nutracort Lotion, as 
occasion required.  Physical examination showed some 
irregularly sized macules on the axillae and neck.  The face, 
popliteal fossa and inguinal area were clear.  

The veteran was referred by the August 1995 VA examiner to 
dermatology for a skin examination.  The referral reflects 
that the purpose was to diagnose the erythematous macular 
areas in the axillae and around the nares, if any.   It was 
noted that the veteran was exposed to mustard gas in service 
but did not have any problems until five years ago, 
apparently referring to his complaint of shortness of breath, 
which began at that time.  It was indicated that he knew 
other veterans who were exposed to mustard gas and that any 
reassurances might be helpful.

The veteran underwent the VA skin examination in September 
1995.  He indicated that when he exposed to mustard gas in 
service, he had a sunburn-like reaction as well as blistering 
on his arms and in the genital areas.  He reported that since 
active service, he had had intermittent rashes on his face, 
mid-chest and axillary area and sensitive skin in the genital 
area.  

Physical examination revealed mild scaling and erythema in 
the area of the eyebrows, the glabellar area, the nasolabial 
fold and the axillary area.  There was also some 
hypopigmentation in the axillary area and some hypopigmented, 
rounded scars on his upper arms.  The examiner opined that 
the examination was most consistent with a diagnosis of 
seborrheic dermatitis with some residual but non-impairing 
scars on his arms.  The examiner noted that, generally, 
seborrheic dermatitis was not associated with exposure to 
alkalizing agents, such as nitrogen mustard, and was quite 
common in the general population.

The report of the August 1995 VA pulmonary examination, 
prepared after the September 1995 VA skin examination, 
reflects that the diagnoses included a finding of seborrheic 
dermatitis on the arms.  It was noted that seborrheic 
dermatitis was not associated with mustard gas exposure.

In October 1996, the veteran had a hearing at the RO before a 
hearing officer.  He testified that he had scarring resulting 
from blistering caused by in-service mustard gas exposure.  
He said that he had a large three-to-four-inch scar on his 
right leg and dime-size scars on his arms.  He indicated that 
he had had intermittent redness around his nose and under his 
arms.  He reported that he had had some excisions from his 
nose and face.  As for private medical treatment, he stated 
that he had already submitted all private medical records.  
October 1996 Hearing Transcript.

VA medical records reflect that in October 1996, the veteran 
wanted a mole on the submental region removed because he kept 
cutting it when he shaved.  He had a dermatology consult in 
March 1997, which revealed a benign nevus in the area of the 
left chin.

The veteran underwent another VA skin examination in August 
1997.  He stated that his skin condition had not changed 
since his last VA examination and that it was manifested by 
stinging and redness and appeared on the center of his chest, 
the back of his neck and under his arms.  Physical 
examination revealed multiple hypopigmented, rounded scars on 
the upper arms and chest, and some scar-like condition on the 
lower legs, especially the left leg.  The scars were well 
healed.  The diagnoses included seborrheic dermatitis on the 
extremities and chest.  The examiner indicated that the skin 
disorder was mild and that, based on a review of the claims 
file, there had been no change since the last examination.  
The examiner opined that the skin condition was most 
consistent with seborrheic dermatitis, a common condition 
found in the general population, that it was not associated 
with mustard gas exposure, and that no organisms had been 
proven to cause the condition.

In November 1997, the veteran had a Travel Board hearing at 
the RO before the undersigned.  He testified that he used 
medicated powder in his genital area twice a day because he 
had a skin disorder in that area, which was tender, 
particularly during the summertime.  He noted that he had had 
breakouts of red rashes around the nose and eyes and scabs 
around the neck.  He also noted that he had had several 
excisions from his face.  He added that his most visible and 
largest scar was located on one of his legs and that the 
other scars were blister-like and dime-sized and located on 
the extremities.  November 1997 Travel Board Hearing.

After finding the skin disorder claim well grounded in the 
December 1999 decision, the Board remanded the claim for 
further development, to include a VA examination addressing 
whether there were any scars related to mustard gas exposure 
as opposed to a post-service cause.

In a January 2000 statement, the veteran said that his skin 
problem was primarily manifested by irritation, especially in 
the crotch.

VA outpatient treatment records obtained subsequent to the 
December 1999 remand reflect that the veteran was evaluated 
in September 1999 for a rash in the groin.  It was noted that 
he had had a rash in the groin intermittently since World War 
II and that he was exposed to mustard gas.  Physical 
examination revealed red, inflamed areas in the folds of the 
scrotum, which was not a fungal infection.

In a February 2000 statement, the veteran reported that 
during the past year he had received treatment for his skin 
disorder and had had flare-ups at random times.  He opined 
that his skin disorder was due to in-service mustard gas 
exposures.

Pursuant to the remand, the veteran was afforded a VA skin 
examination in July 2000.  The examination was performed by 
the same doctor who did the September 1995 VA skin 
examination.  The examiner noted that the claims file had 
been reviewed.  The veteran reported that he had burns on his 
lower extremities, in the groin area and around his neck 
after his second in-service exposure to mustard gas.  He said 
that since active service, he had had periodic cutaneous 
eruptions, particularly in the groin and at times around the 
neck.  He indicated that such eruptions occurred once or 
twice a year, that he used Lotrisone or triamcinolone 
whenever the eruptions occurred, and that the rash tended to 
resolve itself in approximately six weeks.  He noted that he 
did not currently have any cutaneous problems.  

Physical examination revealed very minimal and subtle 
erythema in the upper thigh and inguinal areas, with no 
evidence of scarring.  The rest of the examination of the 
cutaneous surface revealed no evidence of scarring or active 
disease.  The examiner noted that by history the veteran had 
two exposures to mustard gas and periodic dermatitis, which 
was not currently active.  The examiner concluded that with 
the veteran's history of mustard gas exposure, his skin 
should have been more sensitive on examination and that, in 
the absence of any active disease findings, he could not make 
a specific diagnosis, much less link such a diagnosis to 
mustard gas exposure.

VA medical records reflect that in 2001 the veteran was 
evaluated for lesions.  In late August, he indicated that for 
at least the past year, he had had two lesions, one on his 
left arm and the other on his penis.  He reported that the 
"right arm" lesion had blistered occasionally and had had 
drainage and also had increased in size during the past year.  
Physical examination revealed small (less than one centimeter 
(cm)), pink penile and arm lesions.  There were no blisters 
or ulceration.  The assessment and plans included a biopsy of 
the left arm lesion and urology consult for the penile 
lesion.  In September, the left upper arm lesion was excised.  
The veteran reported a history of mustard gas exposure and 
that over the past year, he had had a non-healing lesion on 
his left upper arm.  In October, was advised of the pathology 
report from the biopsy showing that the left upper arm lesion 
was an actinic keratosis with no signs of malignancy.  

On November 2001, the veteran was treated for cellulitis of 
the ankles, with some erythema that eventually resolved. 

In a November 2001 supplemental statement of the case, the 
RO, citing Stedman's Medical Dictionary, provided the veteran 
with a definition of actinic keratosis: a premalignant warty 
lesion occurring on the sun-exposed skin of the face or hands 
in aged light-skinned persons.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).
If a chronic disorder such as cancer is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  This is a rebuttable presumption.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Under 38 C.F.R. § 3.316, full-body exposure to nitrogen or 
sulfur mustard during active military service together with 
the subsequent development of scar formation is sufficient to 
establish service connection for that disorder unless (1) the 
disorder is due to the veteran's own willful misconduct, or 
(2) there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the scar formation.  Under 38 C.F.R. § 3.316, this 
presumption also applies for the subsequent development of 
squamous cell carcinoma of the skin.  38 C.F.R. § 3.316 does 
not require a medical nexus, but rather a nexus is presumed 
if the other conditions of the regulation are met.  Pearlman 
v. West, 11 Vet. App. 443, 446 (1998).  Notwithstanding the 
foregoing presumption provisions of 38 C.F.R. § 3.316, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Id. 
at 497.  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, evidence that is 
simply information recorded by a medical examiner and that is 
not enhanced by any additional medical comment by that 
examiner is not competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to the claimant's position.  
Costantino v. West, 12 Vet. App. 517 (1999).  However, if the 
appellant does not identify any evidence that would be of 
advantage, the hearing officer has no obligation to advise 
the appellant to submit additional evidence.  Stuckey v. 
West, 13 Vet. App. 163 (1999).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

The RO considered the claim under the VCAA of 2000 and the 
new regulations and has made all reasonable efforts to assist 
the veteran in the development of his claim and has notified 
him and his representative of the information and evidence 
necessary to substantiate his claim and of the efforts to 
assist him.  Thus, VA's duties have been fulfilled and the 
Board may proceed to decide the claim without prejudice to 
the veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 
16-92 (July 24, 1992).

Through letters, the June 1996 statement of the case and the 
supplemental statements of the case, the RO informed the 
veteran of the information and medical and lay evidence that 
was necessary to substantiate his claim, and his 
responsibilities for providing that information and evidence.  
Therefore, the veteran and his representative have been 
notified of the information and evidence needed to 
substantiate this claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. at 45,630-32 (to be codified as amended 
at 38 C.F.R § 3.159).

The RO attempted to obtain the veteran's service medical 
records, but only the separation examination report is 
available.  National Personnel Records Center (NPRC) informed 
the RO that it did not have any other service medical 
records.  NPRC searched for and found an SGO report for the 
veteran and sick reports for the veteran's organization.  
Copies of the VA examination reports are in the file and the 
RO obtained all relevant VA medical records.  In light of the 
above, VA has fulfilled its duty to assist in obtaining 
relevant records from a Federal department or agency.  See 
38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).  At his October 
1996 hearing the veteran stated that he had already submitted 
all private treatment records and that no other relevant 
records existed.  

VA has also satisfied the duty to assist by providing medical 
examinations and obtaining a medical opinion.  See 66 Fed. 
Reg. at 45,631 (to be codified as amended at 38 C.F.R § 
3.159(c)(4)).  As for the hearing officer's duty to assist, 
the veteran specifically indicated at the October 1996 
hearing that there was no additional evidence that could be 
submitted.  Moreover, the subsequent supplemental statements 
of the case satisfied the hearing officer's duty under 
38 C.F.R. § 3.103(c)(2).  See Stuckey, 13 Vet. App. at 177; 
Costantino, 12 Vet. App. at 520.  

Additionally, the RO complied with the directives of the 
December 1999 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

At the outset, it should be noted that the veteran is not 
shown to have engaged in combat with the enemy so the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) pertaining to 
combat veterans do not apply.  

The only skin disorders that may service connected 
presumptively based on mustard gas exposure are squamous cell 
carcinoma of the skin and scar formation.  The medical 
evidence of record shows that the veteran has had skin cancer 
but it was basal cell, not squamous cell.  Thus, as the basal 
cell cancer was first shown many years after service, it can 
not be service connected unless there is medical evidence or 
opinion that it is due to mustard gas exposure or is 
otherwise related to the veteran's remote service.  There is 
no such evidence and the veteran, as a lay person, is not 
competent to establish the cause of the basal cell carcinoma.  

The veteran has asserted that he has scarring from exposure 
to mustard gas and testified to that effect at his personal 
hearings.  His service separation examination revealed only 
one scar, which was from an appendectomy.  Although some 
scars were noted on the September 1995 VA skin examination, 
they were assessed as residuals of seborrheic dermatitis.  
Thus, there is affirmative, competent evidence attributing 
the scars to a supervening condition.  Similarly, on the 
August 1997 VA skin examination, when there were scars noted 
on the extremities and chest, the diagnosis was seborrheic 
dermatitis, and the July 2000 examiner found no scarring.  
Thus, the evidence shows that when scars were noted they were 
attributed to seborrheic dermatitis and that most recently 
none were found.  Both the September 1995 and August 1997 VA 
examiners stated that seborrheic dermatitis is a common 
condition found in the general population and is not 
associated with exposure to mustard gas.  Additionally, the 
VA examiners did not indicate that the veteran had had 
seborrheic dermatitis since active service and such was not 
noted on the separation examination report.  Accordingly, the 
preponderance of the evidence is against service connection 
for scars.  

In 1984 the veteran was noted to have contact dermatitis that 
occurred following the application of musk after shaving and 
that he had had some problems with deodorants.  This evidence 
does not tend to link the contact dermatitis shown decades 
after service to exposure to mustard gas but, rather, to the 
use of personal care products in the 1980s.  Additionally, 
the private records reflect an assessment of seborrheic 
keratosis in 1987, and subsequent VA medical evidence of 
seborrheic keratosis.  There is no competent evidence or 
opinion that even suggests a relationship between the 
seborrheic keratoses shown about 40 years after service with 
any incident of service, including mustard gas exposure.  The 
same is true of actinic keratoses, which are caused by 
excessive exposure to the sun.  Douglas v. Derwinski, 2 Vet. 
App. 103, 105 (1992) (citing Dorland's Illustrated Medical 
Dictionary 875 (27th ed. 1988).

Although the veteran has variously indicated that he has had 
periodic skin problems since service or since the early 
1960s, and the medical evidence reflects skin lesions over 
the past several years, none of these disorders has been 
linked to active service, including exposure to mustard gas, 
and the veteran has not provided any competent medical 
evidence of a diagnosed skin disorder prior to 1984.  

In regard to other skin complaints or manifestations, such as 
the veteran's report of irritation in the inguinal area since 
active service, the inguinal area was found to be clear on a 
VA examination in August 1995.  Similarly while noting the 
veteran's history of sensitive skin in the genital area, the 
September 1995 VA skin examiner did not report any abnormal 
findings in that area.  In September 1999, he was evaluated 
for a rash in the inguinal area and it was noted that he had 
had a history of a rash in the groin intermittently since 
World War II and was exposed to mustard gas.  However, that 
notation is simply a history given by the veteran and does 
not constitute competent medical evidence that any rash he 
had in the 1990s was related to any prior rashes, including 
any in service, or that any such rash was related to exposure 
to mustard gas.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  At the July 2000 VA examination, the veteran's 
history of mustard gas was noted, along with his complaints 
of periodic cutaneous eruptions, especially in the groin, 
since active service.  Although the examiner noted some 
"minimal" and "subtle" erythema of the upper thigh and 
inguinal areas, the examiner found no scarring or evidence of 
active skin disease and thus could not provide a diagnosis.  
In fact, the examiner noted that given the veteran's history 
of mustard gas exposure, his skin should have been more 
sensitive on examination.  Regardless of whether the 
symptomatology in the inguinal area is a manifestation of 
dermatitis and despite contentions of continuity of 
symptomatology following active service, it is important to 
note that the service separation examination showed no rash 
and the private medical records, which are the earliest 
relevant medical evidence and cover almost a ten year period 
(1984 to 1993), do not reflect any complaints or findings of 
an inguinal rash.  

With regard to the adequacy of the latest VA examination, the 
representative argued in a March 2002 statement that under 
Ardison v. Brown, 6 Vet. App. 405 (1994), the veteran should 
be afforded another examination because the latest 
examination was conducted while the skin disorder was in an 
inactive stage.  Ardison pertained to an already service-
connected skin disorder, and the question was its current 
severity.  See id. at 407-08.  This claim pertains to 
determining whether the veteran has any skin disorders and, 
if so, whether they are related to service, including mustard 
gas exposure.  The private medical records and the multiple 
VA examination reports, in combination, sufficiently reflect 
the veteran's history and the nature of his post-service skin 
problems.  In July 2000, the veteran was examined by the 
doctor who had examined him in September 1995.  In 
conjunction with the July 2000 VA examination, the examiner 
reviewed the veteran's claims file.  In September 1995, the 
examiner diagnosed seborrheic dermatitis whereas in July 2000 
he did not make a current diagnosis because of the absence of 
any active disease findings, while noting that the veteran 
had a history of periodic dermatitis.  In no instance has any 
doctor attributed any of the veteran's various skin 
conditions to mustard gas exposure.  Accordingly, another 
examination is not necessary because there is sufficient 
medical evidence to decide the claim.  See 66 Fed. Reg. at 
45,631 (to be codified as amended at 38 C.F.R § 3.159(c)(4)).

Thus, after weighing the evidence, the Board concludes that 
the preponderance of the competent, credible and probative 
evidence is against the claim of service connection for a 
skin disorder, including scar formation.   






ORDER

Service connection for a skin disorder, to include scar 
formation, claimed as secondary to mustard gas exposure, is 
denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

